Eyeking, LLC v Singer (2019 NY Slip Op 05387)





Eyeking, LLC v Singer


2019 NY Slip Op 05387


Decided on July 3, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
HECTOR D. LASALLE
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


[*1]Eyeking, LLC, appellant, 
vAllison Singer, etc., respondent.


Richard A. Kraslow, P.C., Melville, NY, for appellant.
Kaiser Saurborn & Mair, P.C., New York, NY (Henry L. Saurborn, Jr., of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from (1) an order of the Supreme Court, Suffolk County (Jerry Garguilo, J.), dated August 28, 2017 and (2) an order of the same court dated September 25, 2017. The order dated August 28, 2017, insofar as appealed from, granted the defendant's motion pursuant to CPLR 3126 to the extent of determining an award of monetary sanctions for the plaintiff's failure to provide discovery. The order dated September 25, 2017, insofar as appealed from, imposed monetary sanctions upon the plaintiff.
ORDERED that the orders are affirmed insofar as appealed from, with one bill of costs.
"Resolution of discovery disputes and the nature and degree of the penalty to be imposed pursuant to CPLR 3126 are matters within the sound discretion of the motion court" (Morales v Zherka, 140 AD3d 836, 836-837). Here, the Supreme Court did not improvidently exercise its discretion in imposing a monetary sanction to compensate the defendant's counsel for the time expended and costs incurred in connection with the plaintiff's failure to fully and timely comply with discovery (see Knoch v City of New York, 109 AD3d 459; L & L Auto Distribs. & Suppliers Inc. v Auto Collection, Inc., 85 AD3d 734).
LEVENTHAL, J.P., LASALLE, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court